                          Case 19-11626-LSS             Doc 1721         Filed 07/30/21         Page 1 of 5

                                   UNITED STATES BANKRUPTCY COURT
                                                         DISTRICT OF Delaware                                  Clear All Fields




In re: PES Ultimate Holdings, LLC                                 §                 Case No. 19-11632
                                                                  §
                                                                                    Lead Case No. 19-11626
                                                                  §
                      Debtor(s)                                   §                     Jointly Administered

Post-confirmation Report                                                                                                Chapter 11

Quarter Ending Date: 06/30/2021                                                            Petition Date: 07/21/2019



Plan Confirmed Date:02/13/2020                                                       Plan Effective Date: 06/26/2020


This Post-confirmation Report relates to:     Reorganized Debtor
                                              Other Authorized Party or Entity: PES Liquidating Trust
                                                                                  Name of Authorized Party or Entity




/s/ Peter J. Keane                                                        Peter J. Keane
Signature of Responsible Party                                           Printed Name of Responsible Party
 07/30/2021                                                               Pachulski Stang Ziehl & Jones LLP
Date                                                                      919 N. Market Street, 17th Floor
                                                                          Wilmington, DE 19801
                                                                         Address


STATEMENT: This Periodic Report is associated with an open bankruptcy case; therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




UST Form 11-PCR (06/07/2021)                                      1
                            Case 19-11626-LSS                   Doc 1721            Filed 07/30/21      Page 2 of 5
Debtor's Name PES Ultimate Holdings, LLC                                                                       Case No. 19-11632


Part 1: Summary of Post-confirmation Transfers

                                                                                                                           Total Since
                                                                                                 Current Quarter          Effective Date

 a. Total cash disbursements                                                                            $5,437,057            $93,692,363
 b. Non-cash securities transferred
 c. Other non-cash property transferred
 d. Total transferred (a+b+c)                                                                           $5,437,057            $93,692,363

Part 2: Preconfirmation Professional Fees and Expenses
                                                                                   Approved       Approved     Paid Current     Paid
                                                                                 Current Quarter Cumulative      Quarter      Cumulative
a.      Professional fees & expenses (bankruptcy)
                                                                                            $0            $0             $0   $59,581,769
        incurred by or on behalf of the debtor               Aggregate Total
        Itemized Breakdown by Firm
 Add          Firm Name                             Role
Delete i      Kirkland and Ellis LLC                Lead Counsel                                          $0             $0   $23,169,694
Delete ii     Pachulski Stang Ziehl & Jones Local Counsel                                                                $0        $848,419
Delete iii    Alvarez & Marsal                      Financial Professional                                $0             $0    $7,644,147
Delete iv     PJT Partners                          Financial Professional                                               $0    $6,074,994
Delete v
Delete vi
Delete vii
                  Click "Generate PDF"
              Farley & Partners LLP
              Omni Management Group, Inc. Other
              Tax Advisory Services Group, LOther
                                                    Special Counsel


                                                                                            $0
                                                                                                                         $0
                                                                                                                         $0
                                                                                                                         $0
                                                                                                                               $2,416,530
                                                                                                                                   $371,288
                                                                                                                                    $48,738


Delete ix
Delete x
                 to Remove Watermark
Delete viii Miller Advertising Agency, Inc Other
              Houlihan Lokey Capital, Inc.          Financial Professional
              Morris, Nichols, Arsht & TunneLocal Counsel
                                                                                                                         $0
                                                                                                                         $0
                                                                                                                         $0
                                                                                                                                    $60,436
                                                                                                                               $3,018,702
                                                                                                                                   $156,890
Delete xi     Norton Rose Fulbright LLP             Special Counsel                                                      $0        $582,357
Delete xii    Cortland Capital Markets ServicOther                                                                       $0        $118,738
Delete xiii Brown Rudnick LLP                       Special Counsel                                                      $0    $4,801,340
Delete xiv Elliott Greenleaf, P.C.                  Financial Professional                                               $0        $988,181
Delete xv     Davis Polk & Wardwell LLP             Special Counsel                                                      $0    $5,792,448
Delete xvi Conway MacKenzie, Inc.                   Financial Professional                                               $0    $3,488,867


                                                                                   Approved       Approved     Paid Current     Paid
                                                                                 Current Quarter Cumulative      Quarter      Cumulative
b.      Professional fees & expenses (nonbankruptcy)
                                                                                            $0            $0             $0    $5,557,481
        incurred by or on behalf of the debtor               Aggregate Total
        Itemized Breakdown by Firm
 Add          Firm Name                             Role
Delete i      Baker Engineering and Risk Co Other                                           $0            $0             $0        $519,143
Delete ii     BDO USA, LLP                          Financial Professional                                               $0    $1,353,022
Delete iii    Buchanan Ingersoll & Rooney PSpecial Counsel                                                               $0         $82,425
Delete iv     Covington & Burling LLP               Special Counsel                                                      $0        $335,882
Delete v      Cozen O’Connor                        Special Counsel                                                      $0        $223,782
Delete vi     Faegre Drinker Bindle & Reath Special Counsel                                                              $0        $701,048
Delete vii    Exponent, Inc.                        Other                                                                $0         $41,282
Delete viii Fluor Enterprises, Inc.                 Other                                                                $0        $615,000

UST Form 11-PCR (06/07/2021)                                                 2
                                  Case 19-11626-LSS               Doc 1721           Filed 07/30/21         Page 3 of 5
Debtor's Name PES Ultimate Holdings, LLC                                                                              Case No. 19-11632


Delete ix          Hazzouri & Associates            Other                                                                         $0      $180,000
Delete x           Intertek Moody                   Other                                                                         $0       $99,071
Delete xi          KPMG                             Financial Professional                                                        $0      $223,866
Delete xii         McKool Smith                     Special Counsel                                                               $0      $383,904
Delete xiii McNees Wallace & Nurick LLCSpecial Counsel                                                                            $0        $5,970
Delete xiv Skadden Arps, Slade, Meagher Special Counsel                                                                           $0      $568,425
Delete xv          Stradley Ronon Stevens & YounSpecial Counsel                                                                   $0      $175,707
Delete xvi WEAVER & TIDWELL LLP Financial Professional                                                                            $0       $48,954
c.          All professional fees and expenses (debtor & committees)                          $0                 $0               $0 $65,139,250

Part 3: Recoveries of the Holders of Claims and Interests under Confirmed Plan
                                                    Total
                                                 Anticipated                                                                             % Paid of
                                                  Payments            Paid Current                                                       Allowed
                                                 Under Plan             Quarter             Paid Cumulative           Allowed Claims      Claims
 a. Administrative claims                           $15,374,964                   $66,000          $15,374,964            $15,374,964       100%
 b. Secured claims                                 Undetermined                   $81,582          $50,988,590          $1,076,127,333         5%
 c. Priority claims                                        $128,212              $118,125            $128,212                $128,212        100%
 d. General unsecured claims                      Undetermined                        $0                   $0            Undetermined          0%
 e. Equity interests                              Undetermined                        $0                  $0


Part 4: Questionnaire
     a. Is this a final report?
             If yes, give date Final Decree was entered:
        If no, give date when the application for Final Decree is anticipated:
 b. Are you current with quarterly U.S. Trustee fees as set forth under 28 U.S.C. § 1930?                         Yes        No




UST Form 11-PCR (06/07/2021)                                                 3
                          Case 19-11626-LSS            Doc 1721        Filed 07/30/21         Page 4 of 5
Debtor's Name PES Ultimate Holdings, LLC                                                          Case No. 19-11632




                                                       Privacy Act Statement
28 U.S.C. § 589b authorizes the collection of this information and provision of this information is mandatory. The United
States Trustee will use this information to calculate statutory fee assessments under 28 U.S.C. § 1930(a)(6) and to
otherwise evaluate whether a reorganized chapter 11 debtor is performing as anticipated under a confirmed plan.
Disclosure of this information may be to a bankruptcy trustee when the information is needed to perform the trustee's
duties, or to the appropriate federal, state, local, regulatory, tribal, or foreign law enforcement agency when the information
indicates a violation or potential violation of law. Other disclosures may be made for routine purposes. For a discussion of
the types of routine disclosures that may be made, you may consult the Executive Office for United States Trustee's
systems of records notice, UST-001, "Bankruptcy Case Files and Associated Records." See 71 Fed. Reg. 59,818 et seq.
(Oct. 11, 2006). A copy of the notice may be obtained at the following link: http://www.justice.gov/ust/eo/
rules_regulations/index.htm. Failure to provide this information could result in the dismissal or conversion of your
bankruptcy case, or other action by the United States Trustee. 11 U.S.C. § 1112(b)(4)(F).


I declare under penalty of perjury that the foregoing Post-confirmation Report and its attachments, if
any, are true and correct and that I have been authorized to sign this report.



/s/ Rachel Celiberti                                                  Rachel Celiberti
Signature of Responsible Party                                         Printed Name of Responsible Party
Chief Financial Officer                                                 07/30/2021
Title                                                                  Date




                                                                       Generate PDF for Court Filing
                                 Save
                                                                         and Remove Watermark




UST Form 11-PCR (06/07/2021)                                     4
              Case 19-11626-LSS         Doc 1721     Filed 07/30/21     Page 5 of 5



PES Ultimate Holdings, LLC

Case No. 19‐11632

Lead Case No. 19‐11626



Part 3

Note: The claim amounts may be subject to material future adjustments depending on further
development throughout the claims review process and other events.

Total Anticipated Payments Under Plan for Secured Claims, General Unsecured Claims and Equity
Interests are undeterminable at this time.

Allowed Claims are undeterminable at this time.
